DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 01/29/21 has been entered. Claims 15-16 and 30 have been amended, claims 23 and 32 have been cancelled, and new claims 33-34 have been entered. Claims 15-17, 20, 22, 24-31, and 33-34 are addressed in the following office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17, 20, 22, 24-31, and 33-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Concerning claims 15 and 30, applicant’s original disclosure fails to detail the first portion is configured to have a constant first diameter. Hence, the limitation is considered new matter. Claims 15-17, 20, 22, 24-29, and 34 are rejected for the same reasons as claim 15 by virtue of dependency on claim 15. Claims 31 and 33 are rejected for the same reasons as claim 30 by virtue of dependency on claim 30.
Claims 30-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "after self-expanding".  There is insufficient antecedent basis for this limitation in the claim [i.e. there is no prior recitation detailing when the first portion is self-expanded]. Claims 31 and 33 are rejected for the same reasons as claim 30 by virtue of dependency on claim 30.
Claim 31 recites the limitation “a diameter”. It is unclear if this diameter of the second portion is the same or different from the diameter of the second portion recited in claim 30 from which claim 31 depends. For examination purposes, the limitation will be read as “the diameter”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-17, 20, 25, 27-28, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Razack (US 2010/0087850).
Regarding claim 15, an invention relating to treating vascular occlusions, Razack discloses (Figs. 1-11) a method for management of occlusive material in a lumen of a patient (Abstract) comprising the steps of: advancing a flow restoration and extraction device (10) through the lumen of the patient to the occlusive material such that at least a first portion (16) of the flow restoration and extraction device is within the occlusive material (Fig. 7; Par. 0033); creating a passage for fluid flow through the occlusive material in the lumen of the patient (Figs. 6-11), wherein creating the passage includes releasing the flow restoration and extraction device to permit the flow restoration and extraction device to self-expand [i.e. spring force] while the first portion of the flow restoration and extraction device is within the occlusive material (Fig. 9; Par. 0026, 0033, 0035), and such that (a) the first portion of the flow restoration and extraction device engages the occlusive material (Fig. 9; Par. 0033) and (b) a second portion (12) of the flow restoration and extraction device is distal of the occlusive material (Figs. 8-9; Par. 0033), wherein the second portion is adjacent a distal terminus (44) of the flow restoration and extraction device (Fig. 1), wherein, after self-expanding, the first portion is configured to have a constant first diameter (A, see annotated figure below) and the second portion is configured to have a second diameter (B, see annotated figure below), greater than the first diameter [Note, the dimensions and construction of the first and second portions vary depending on the size of the canal in which the clot is located and the size and position of the clot (Par. 0034). Furthermore the second portion expands to the diameter of the body canal (62; Fig. 10) and the first portion expands to the diameter of the opening within the clot (60; Fig.9) which is smaller than the diameter of the body canal], wherein, after self-expanding, the first portion has a first length and the second portion has a second length, less than the first length (Fig. 1; Par. 0034); and extracting a portion of the occlusive material from the lumen of the patient, wherein extracting the portion of the occlusive material includes retracting the flow restoration 

    PNG
    media_image1.png
    217
    422
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    205
    374
    media_image2.png
    Greyscale

Regarding claim 16, Razack discloses the method of claim 15. Razack further discloses (Fig. 1) wherein the first portion of the flow restoration and extraction device has a tubular shape [i.e. portion between distal end (50) and proximal end (54; Par. 0030)].
Regarding claim 17, Razack discloses the method of claim 15. Razack further discloses wherein releasing the flow restoration and extraction device comprises retracting a catheter relative to the flow restoration and extraction device (Par. 0033).
Regarding claim 20, Razack discloses the method of claim 15. Razack further discloses wherein extracting the portion of the occlusive material from the lumen of the patient includes retracting the flow restoration and extraction device in to a catheter (Par. 0033).

	Regarding claim 27, Razack discloses the method of claim 15. Razack further discloses (Fig. 1) wherein the first portion of the flow restoration and extraction device is a porous mesh (58; Par. 0031), and wherein the second portion of the flow restoration and extraction device is a braided structure [i.e. net (26; Par. 0027)].
Regarding claim 28, Razack discloses the method of claim 15. Razack further discloses wherein the second diameter is equal to a diameter of the lumen of the patient (Fig. 10; Par. 0033-0034).
	Regarding claim 34, Razack discloses the method of claim 15. Razack further discloses wherein the first length is at least twice as great as the second length (Par. 0034).
Claim 29 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Razack (US 2010/0087850).
Regarding claim 29, Razack discloses the method of claim 15. Razack further discloses wherein, after self-expanding, the first portion has a cylindrical shape [i.e. portion between distal end (50) and proximal end (54; Par. 0030)] and the second portion has a disc-like shape [i.e. portion between distal end (38) and mid portion (30)].
In the alternative, from the analogous art of vascular filters, Clubb shows that filters having a conical shape and filters having a disc-like shape are equivalent structures known in the art (Par. 0039). 
Therefore, because these two filter shapes were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the conical shape for the disc-like shape. Substitution of one known element for another element providing the same function .
Claims 30-31 and 33 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Razack (US 2010/0087850).
Regarding claim 30, Razack discloses (Figs. 1-11) a method for management of occlusive material in a lumen of a patient (Abstract) comprising the steps of: advancing a flow restoration and extraction device (10) through the lumen of the patient to the occlusive material such that at least a first portion (16) of the flow restoration and extraction device is within the occlusive material (Fig. 7; Par. 0033); creating a passage for fluid flow through the occlusive material in the lumen of the patient (Figs. 6-11), wherein creating the passage includes expanding the flow restoration and extraction device while the first portion of the flow restoration and extraction device is within the occlusive material (Fig. 9; Par. 0026 & 0033), and such that (a) the first portion of the flow restoration and extraction device engages the occlusive material (Fig. 9; Par. 0033) and (b) a second portion (12) of the flow restoration and extraction device is distal of the occlusive material (Figs. 8-9; Par. 0033), wherein the first portion has a cylindrical shape [i.e. portion between distal end (50) and proximal end (54; Par. 0030)] and the second portion has a disc-like shape [i.e. portion between distal end (38) and mid portion (30)], wherein, after self-expanding [i.e. , the first portion has a first length and the second portion has a second length, less than the first length, and wherein, after self-expanding [i.e. by spring force (Par. 0033 & 0035)], the first portion has a constant first diameter (A, see annotated figure above) and the second portion has a second diameter (B, see annotated figure above), greater than the first diameter [Note, the dimensions and construction of the first and second portions vary depending on the size of the canal in which the clot is located and the size and position of the clot (Par. 0034). Furthermore the second portion expands to the diameter of the body canal (62; Fig. 10) and the first portion expands to the diameter of the opening within the clot (60; Fig.9) which is smaller than the diameter of the body canal]; and extracting 
In the alternative, from the analogous art of vascular filters, Clubb shows that filters having a conical shape and filters having a disc-like shape are equivalent structures known in the art (Par. 0039). 
Therefore, because these two filter shapes were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the conical shape for the disc-like shape. Substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 31, Razack, as modified in the alternative by Clubb, discloses the method of claim 30. Razack further discloses wherein the second portion of the flow restoration and extraction device has a diameter that is equal to a diameter of the lumen of the patient (Fig. 10; Par. 0033-0034).
Regarding claim 33, Razack, as modified in the alternative by Clubb, discloses the method of claim 30. Razack further discloses wherein the first length is at least twice as great as the second length (Par. 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razack (US 2010/0087850) as applied to claim 15 above, and further in view of Panetta et al. (US 2005/0038468), cited in the previous office action.
Regarding claim 22, Razack discloses the method of claim 15. Razack is silent about wherein the occlusive material comprises a pulmonary embolism.
In a similar field of endeavor, which is vascular filters, Panetta teaches wherein occlusive material comprises a pulmonary embolism (Par. 0108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Razack to have wherein the occlusive material comprises a pulmonary embolism. Doing so would provide removal of a vasculature pulmonary embolism due to hip surgery, major trauma, major abdominal or pelvic surgery, or immobilization (Par. 0108), as taught by Panetta.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razack as applied to claim 15 above, and further in view of Brady et al. (US 2011/0125181).
Regarding claim 26, Razack discloses the method of claim 15. Razack fails to disclose further comprising, while retracting the flow restoration and extraction device proximally, activating a vacuum source to generate suction proximate to the occlusive material.
	In the same field of endeavor, which is treating vascular occlusions, Brady teaches the method step of: while retracting the flow restoration and extraction device proximally, activating a vacuum source to generate suction proximate to the occlusive material (Par. 0458).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Razack to have the method step of: while retracting the flow restoration and extraction device proximally, activating a vacuum source to generate suction proximate to the occlusive material. Doing so would assist in clot removal (Par. 0458), as taught by Brady.
Response to Arguments
Applicant’s arguments, filed 01/29/21, with respect to the rejection of claims under 102(b), 102(e), and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

	
	/C.U.I/              Examiner, Art Unit 3771                                                                                                                                                                                          
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771